REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner did not find a reference or combination thereof in the searched prior art that disclosed:
With regards to claim 1: the proximal ring structure opening decreases in width, the distal ring structure opening decreases in width, and a sequence progressing along the longitudinal axis of said first end of said distal ring structure followed by said second end of said proximal ring structure followed by said second end of said distal ring structure followed by said first end of said proximal ring structure. 
With regards to claim 5: the open region increases in length along the longitudinal axis when translation of the proximal ring structure relative to the distal ring structure causes motion of the first endplate away from the proximal ring structure, i.e. the open region becomes longer as the device expands due to the increased overlapping of the rings causing the openings of reach ring to become closer to a common center. 
With regards to claim 11: a sequence progressing along the longitudinal axis of said first end of said distal ring structure followed by said second end of said proximal ring structure followed by said open region followed by said second end of said distal ring structure followed by said first end of said proximal ring structure.
The closest prior art is the following: 
Glerum et al. (US 2011/0093074 and 2013/0006361) discloses at least one spinal interbody device (10, Fig. 2) that comprises a proximal ring structure (18), a distal ring structure (12), an actuation mechanism (22), a first endplate (14), and a second endplate (16). However, Glerum does not disclose any of the above noted features of independent claims 1, 5, and 11.
Perrow (2014/0277473) discloses at least one spinal interbody device (Fig. 2) that comprises a proximal ring structure (24), a distal ring structure (18), an actuation mechanism (16, 20, 22), a first endplate (12), and a second endplate (14). However, Perrow does not disclose any of the above noted features of independent claims 1, 5, and 11.
Baynham et al. (2007/0270968) discloses at least one spinal interbody device (Figs. 1 and 3) that comprises a proximal ring structure (47), an actuation mechanism (67), a first endplate (11), and a second endplate (13). However, Baynham does not disclose a distal ring structure or any of the above noted features of independent claims 1, 5, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553. The examiner can normally be reached Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775